Citation Nr: 0013004	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  98-20 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for left knee 
impairment, postoperative medial meniscectomy, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for pityriasis 
versicolor, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1971 to April 
1972.

This appeal arises from an May 1998 rating decision by the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which assigned an increased rating of 10 
percent for the left knee impairment and continued a 
noncompensable rating for pityriasis versicolor.  During the 
pendency of this appeal, a January 1999 rating decision 
granted 10 percent evaluation for the veteran's pityriasis 
versicolor.  Inasmuch as this rating is not the maximum 
benefit under the rating schedule and the veteran has not 
withdrawn his appeal, this claim remains in controversy and 
is still a viable issue for appellate consideration by the 
Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issue of an increased evaluation for left knee 
impairment, postoperative medial meniscectomy, will be 
addressed in the REMAND portion of this decision.



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim for an 
increased evaluation for pityriasis versicolor.

2.  The veteran's pityriasis versicolor is shown to manifest 
extensive lesions.

3.  The veteran's pityriasis versicolor is not shown to 
manifest ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or shown to be 
exceptionally repugnant.




CONCLUSION OF LAW

The criteria for an evaluation of 30 percent for pityriasis 
versicolor have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Code 7806 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that his service-connected his pityriasis 
versicolor is more severely disabling than currently 
evaluated.  As a preliminary matter, the Board of Veterans' 
Appeals (BVA or Board) finds that the veteran's claim is 
plausible and capable of substantiation and is therefore well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  A 
claim that a service-connected condition has become more 
severe is well grounded where the claimant asserts that a 
higher rating is justified due to an increase in severity.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629, 631-32 (1992).  After 
examining the record, the Board also is satisfied that all 
relevant facts have been properly developed for the veteran's 
claim for an increased evaluation for pityriasis versicolor; 
thus, no further assistance to the veteran is required in 
order to comply with the duty to assist as mandated by 
38 U.S.C.A. § 5107(a).  

By rating decision dated February 1975, service connection 
was established for tinea versicolor.  The disability was 
evaluated as 10 percent disabling from October 1974.  An 
October 1977 rating decision, the RO reduced the veteran's 
disability evaluation to noncompensable from January 1978.  
That evaluation has remained in effect since then.  

By May and November 1998 rating decisions, the subject of 
this appeal, the RO continued the veteran's disability 
evaluation as noncompensable, noting that the veteran stated 
on his request for an increased evaluation that he self-
treats the condition and that VA outpatient treatment records 
were negative for any complaints or treatment of a skin 
condition.  Since the veteran failed to report for a 
scheduled VA skin examination and in the absence of any 
evidence with regard to the veteran's skin disorder, the 
noncompensable evaluation was continued.  

After the veteran initiated an appeal of the May 1998 
decision, a VA examination was conducted and private 
treatment records were received from Jerome J. Maurizi, M.D.  
An August 1998 report from Dr. Maurizi describes the 
veteran's skin as having mild pigmentation and papule in the 
right arm and some papules and discoloration on the right 
side of his back (tinea now in remission).

At the November 1998 VA examination, the veteran reported 
that he has complained of the recurrence of his skin rash 
over the past years and has severe itching when it is most 
active during the summertime.  The examiner noted that the 
veteran had moderate seborrheic scaling of the scalp, some 
post-inflammatory macules on his legs, and numerous scaly 
macules covering his entire back, a large area of his upper 
chest, posterior neck, upper arms and lower arms.  Several 
areas showed some mild erythema consistent with active 
inflammation.  A KOH examination was positive for spore and 
hyphae consistent with tinea versicolor.  The diagnoses were 
seborrhea of the scalp and extensive, severe tinea versicolor 
covering about 40 percent of the veteran's body.  The 
examiner reported that the tinea versicolor was quite 
extensive and more symptomatic than most individuals.  

In a January 1999 rating decision, the RO reviewed the above 
findings and reassigned a 10 percent evaluation from December 
1996.

Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

With respect to the applicable law, skin disorders are rated 
in accordance with 38 C.F.R. § 4.118, which indicates that, 
unless otherwise provided, Diagnostic Codes 7807 through 7819 
are to be rated under the criteria for eczema set out under 
Diagnostic Code 7806, depending upon location, extent, 
repugnant characteristics, or otherwise disabling character 
or manifestations.  Under Diagnostic Code 7806, a 10 percent 
evaluation is warranted for eczema with exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area. A 30 percent disability evaluation is for 
assignment for eczema with constant exudation or itching, 
extensive lesions, or marked disfigurement. And, a 50 percent 
disability evaluation is warranted for eczema with ulceration 
or extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant. 

In light of the medical evidence of record, the Board 
believes that the currently assigned 10 percent evaluation 
for the veteran's service-connected pityriasis versicolor is 
not appropriate and that the veteran's disability is more 
severe than currently evaluated.  The most recent VA skin 
examination contains findings of scaly macules on 40 percent 
of the veteran's body, and itching when active during the 
summertime.  The examiner also described the veteran 
disability as extensive.  This evidence, in the Board's 
opinion, creates a question as to which of two disability 
evaluations most nearly approximates the veteran's overall 
disability picture.  See 38 C.F.R. § 4.7.  Resolving all 
doubt as to the most appropriate evaluation to be assigned, 
38 C.F.R. § 4.3, the Board concludes that a 30 percent 
evaluation is warranted.  In this regard, the Board observes 
that Diagnostic Code 7806 provides for a 30 percent 
evaluation when there are extensive lesions.  However, none 
of the evidence shows that the veteran's skin disability 
manifests ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, and it has not been 
described as exceptionally repugnant.  Therefore, a 50 
percent evaluation under Diagnostic Code 7806 is not shown to 
be warranted.  

In reaching this decision the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations (1999) have been considered whether or not they 
were raised by the veteran as required by the holding of the 
United States Court of Veterans Appeals in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1).  In the instant case, 
however, there has been no assertion or showing that the 
veteran's skin condition has caused marked interference with 
employment, necessitated frequent periods of hospitalization 
or otherwise renders impracticable the application of the 
regular schedular standards.  In the absence of such factors, 
the Board finds that criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet.App. 
337 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).


ORDER

Subject to the provisions governing the award of monetary 
benefits, an evaluation of 30 percent for pityriasis 
versicolor is granted.


REMAND

Since issuance of the Supplemental Statement of the Case in 
January 1999, the Board's review of the claims file reveals 
that additional treatment records were submitted in support 
of the veteran's appeal with regard to his left knee 
impairment with a May 1999 statement from the veteran's 
representative.  In accordance with the provisions set forth 
in 38 C.F.R. § 19.37(b) (1999), the RO forwarded that 
evidence to the Board.  The Board accepts that evidence.  
Significant, however, under 38 C.F.R. § 20.1304(c) (1999), 
any pertinent evidence that is received by the Board must be 
referred to the RO for review and preparation of a 
Supplemental Statement of the Case unless that procedural 
right has been waived in writing by the appellant or 
representative.  Neither the appellant nor her representative 
has submitted such a waiver.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

The RO should again review the record 
including the additional evidence 
received since the issuance of the 
January 1999 Supplemental Statement of 
the Case, concerning the appeal for an 
increased evaluation for the veteran's 
left knee impairment.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished a Supplemental Statement of 
the Case and be given a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connections with his current appeal.  No action is required 
of the appellant unless he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 



